~7' ~:,~
                                                                                               ~~/)
                                                                                            Jul,o ~M
                                                   NO. 28,240                        '                                                   CASE No. 28240              COUNT 1
                                         INCIDENT No.frRN: 9128297008 AOOl

THE STATE OF TEXAS                                                 §       IN THE DISTRICT
                                                                   §
v.                                                                 §
                                                                   §
GEORGE WASHINGTON SHARPER                                          §
                                                                   §
STATE ID No.: TX 05676723                                          §       !96TH JUDICIAL DISTRICT

                TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

     I, JOE   C~JTON    ,Judge of the trial court certify this criminal case:
              -~ is not a plea bargain case, and the defendant has the right of appeal; or
              0   is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                  not withdrawn or waived and the defendant has the right of appeal; or
              0   is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the
                  right to appeal; or
              0   is a plea bargain case, and the defendant h,as
              0   the defendant has waived the right of appeal.
              Signed on 04·17 -2015.




              I have received a copy of this certification.    ave also been informed of my rights concerning any
     appeal of this criminal case, including any right to      a prose petition for discretionary review pursuant to
     Rule 68 of the Texas Rules of Appellate Procedu          have been admonished that my attorney must mail a copy
     of the court of appeals' judgment and opinion to       last known address and I have only thirty (30) days in
     which to file a prose petition for discretionary review in the court of appeals. TE..X. R. APP. PRO. R. 68.2. I
     acknowledge that, ifl wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate
     attorney, by written communication, of any change in the address at which I am currently living or any change
     in my prison unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate
     attorney of any change in my address, I may lose the opportunity to file a pro se petition for discretionary



     ~~e-~
     Defendant d(msT SIGN)
                                                                   11~~~
                                                               A~y for Defendant

     Mailing Address:    Lt J.kY\ .f- ~~~t\ ~ ~,·/SBN: -J-j_f"_l/__;·{p~/)_~"t?....::f'==--------
     Telephone number: - - - - - - - - - - - -                 Address: 3101 JOE RAMSEY BLVD.,STE. 101
                                                                        GREENVILLE.TEXAS 75404-8277
                                                               Telephone Number: 903-455-5797
                                                               Fax Number: 903-455-6205




                                                                                                                          r
                                                                                                                          E
                                                                                                                          f·
                                                                                                                          ;-

     28240
                                                                                                                          f

                                                                                                                          I
    j



ii                                                 JACK L PARIS JR LAW OFFICE PC
                                                   3101 Joe Ramsey Blvd., Ste. 101
j                                                  P 0 Box 8277
                                                   Greenville, TX 75402
J                                                  Tel: (903) 455-5797
I                                                  Fax: (903) 455-6205



                                                   By:   ){;_d-1!~
                                                         ~ack L. Paris, Jr.
                                                         State Bar No. 15461500
                                                         jlparislaw@ymail.com
                                                         Attorney for George W. Sharper



                                      CERTIFICATE OF SERVICE

              This is to certify that on July 10, 2015, a true and correct copy ofthe above and foregoing

        document was served by hand delivery to Calvin Grogan, Assistant Hunt County District

        Attorney at the Hunt County Courthouse, Greenville, Texas.




                                                    ac L. Pans, Jr.




        NOTICE OF APPEAL                                                                  Page 2 of2